The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to Applicant’s submission filed on 26 September 2019.     THIS ACTION IS NON-FINAL.


Status of Claims

Claims 1-20 are pending.
Claim 1 includes limitations interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  
Claims 1-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claims 1-8 are rejected under 35 U.S.C. 112(b) as indefinite.
Claims 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-20.
.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


In claim 1, claim limitations "processing circuitry" have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  The specification does not provide descriptions of the structure of these elements.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim(s) limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112

112(b) Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A claim is indefinite if, when read in light of the specification, it fails to inform, with reasonable certainty, those skilled in the art about the scope of the invention.  Nautilus, Inc. v. Biosig Instruments, Inc., 110 USPQ.2d 1688, U.S. Supreme Court (2014).

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1,  “processing circuitry”, the specification does not provide structural description to determine the scope of this limitation, the claim is therefore indefinite.
Regarding claims 2-8, which depend on above rejected claim 1, are rejected for the same reason. 


112(a) Rejections

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 1-8, “processing circuitry”, there is no structural description of the element claimed to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention   The claim(s) is(are) therefore rejected for lack of enablement.
Regarding claims 2-8 which depend on above rejected claims 1 are rejected for the same reason.   




Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Judicial Exception

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
With regards to claim 1 / 9 / 15, the claim recites system / non-transitory computer readable medium / method, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 9 / 15, in part, recites
“provide the plurality of weights and the input vector to an addition layer, the addition layer generating data value-weight pairs and, for each data value-weight pair ….; sort the input blocks generated by the addition layer; cancel any opposite signed input blocks having a same magnitude from the sorted input blocks to generate a set of blocks” (Mental Process), “creating an input block comprising a sum of the data value and the weight, and a xor (exclusive or) of the data value sign and the weight sign” (Mathematical Concept)
The limitation “provide the plurality of weights and the input vector to an addition layer, the addition layer generating data value-weight pairs and, for each data value-weight pair ….; sort the input blocks generated by the addition layer; cancel any opposite signed input blocks having a same magnitude from the sorted input blocks to generate a set of blocks”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting computing device, processors, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components,  “provide”, “sort”, “cancel” in the limitation citied above could be performed by a human to handle data for data processing model, with possible aid of paper & pen and/or calculator (e.g., a human model processor can access data and calculate according to pre-set processes),, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  The limitation cited above also include mathematical concepts, also a category of abstract idea.  Accordingly, the claim recites an abstract idea.
Further, the limitations of “creating an input block comprising a sum of the data value and the weight, and a xor (exclusive or) of the data value sign and the weight sign”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting server computer, processor, computer-readable medium coupled with the processors, the steps of creating computing element with sum and XOR, describe mathematical relationships and algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  
 If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 9 / 15 recites the additional elements: (a) using generic computer elements (like server computer, processor, computer-readable medium coupled with the processors); (b) “access a plurality of weights for a neural network layer, each weight being associated with a weight sign; access an input vector for the neural network layer”, “output a Kth largest value from the set of blocks” (insignificant extra solution activity, MPEP 2106(g)).  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering and outputting, see MPEP.2106.05(g)(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.  
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 9 / 15 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and to perform data IO is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent Claims)
Claims 2-8 / 10-14 / 16-20 are dependent on claim 1 / 9 / 15 and include all the limitations of claim 1 / 9 / 15. Therefore, claims 2-8 / 10-14 / 16-20 recite the same abstract ideas cited in claim 1 / 12 / 22.
With regards to claims 2-8 / 10-14 / 16-20, the claims recite further steps for mathematical calculations, as drafted, under its broadest reasonable interpretation, covers steps for mathematical calculations, which is a mathematical concept.  Accordingly, the claims recite an abstract idea.  
This judicial exception is not integrated into a practical application.  The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.




Art Rejection Analysis

There is no art rejection for claims 1-20.  When reading the claim in light of the specification, non of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-20.
Regarding the independent claim 1, the primary reason for no art rejection is the inclusion of the following specific elements, in combination with the other elements cited, which is not founded in the prior art of record: “provide the plurality of weights and the input vector to an addition layer, the addition layer generating data value-weight pairs and, for each data value-weight pair, creating an input block comprising a sum of the data value and the weight, and a xor (exclusive or) of the data value sign and the weight sign; sort the input blocks generated by the addition layer; cancel any opposite signed input blocks having a same magnitude from the sorted input blocks to generate a set of blocks; and output a Kth largest value from the set of blocks, wherein K is a positive integer”.
Claims 9, 15 are substantially similar to claim 1.  The arguments as given above for claim 1 are applied, mutatis mutandis, to claims 9, 16, therefore there is also no art rejection.  Rejections of claim 1 are applied accordingly.
Regarding the dependent claims 2-8 / 10-14 / 16-20 dependent on claim 1 / 9 / 15, which include all the limitations of the independent claim 1 / 10 / 16, therefore there is also no art rejection for claims 2-8 / 10-14 / 16-20.
The followings are references closest to the invention claimed:
Joshi, et al., US-PATENT NO.9,824,066B2 [hereafter Joshi] teaches Multiplier-less implementation of matrix operation.  Joshi does not show using XOR and sort operation for NN processing as specific claimed.
Marchesi, et al., “Fast Neural Networks without Multipliers”, IEEE Transactions on Neural Networks, Vol.4, No.1, January 1993 [hereafter Michele] teaches NN with Multiplier-less implementation.  Marchesi does not show using XOR and sort operation for NN processing as specific claimed.
Skrbek, et al., “Fast Neural Network Implementation”, XP055303532, Retrieved from the internet: http: ncp.felk.cvut.cz [hereafter Joshi] teaches Multiplier-less implementation of matrix operation.  Skrbek does not show using XOR and sort operation for NN processing as specific claimed.





Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.   The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128